Citation Nr: 9906602	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-48 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses resulting from private outpatient 
electroconvulsive therapy (ECT) treatments from April 26, 
1994 to May 27, 1994.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

It appears that the veteran served on active duty from March 
1983 to December 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from May and June 1994 decisions by the 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Providence, Rhode Island, which denied a claim for 
payment of unauthorized medical expenses incurred by the 
veteran as a result of multiple outpatient ECT treatments at 
a private facility, Wayland Square Surgicare, from April 26, 
1994 to May 27, 1994.  A personal hearing was held at the 
West Los Angeles VAMC in May 1996.  The veteran is 
unrepresented in this case as he revoked his prior 
appointment of the Disabled American Veterans by a letter 
received in November 1998, and has not appointed a new 
representative.  The case was forwarded to the Board by the 
VA RO in Providence, Rhode Island.  A Board hearing was 
requested, but the veteran withdrew his hearing request by a 
letter received by the Board in December 1998.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses in 
connection with private outpatient treatment at Wayland 
Square Surgicare from April 26, 1994 to May 27, 1994; the 
treatment was for service-connected major depression with 
anxiety.

2.  At the time of the private outpatient treatment, a 
medical emergency was not present, of such nature that delay 
in going to a VA facility would have been hazardous to the 
veteran's life or health, and VA facilities were feasibly 
available to him at that time.  The private medical services 
were procured by the veteran in preference to available VA 
care.



CONCLUSION OF LAW

The requirements for payment or reimbursement of unauthorized 
medical expenses, incurred in connection with private 
outpatient treatment from April 26, 1994 to May 27, 1994, 
have not been met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.120, 17.130 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

It appears that the veteran served on active duty in the Air 
Force from March 1983 to December 1986.

At the time of the outpatient treatment in question, the 
veteran was service-connected for major depression with 
anxiety (rated 100 percent).  The total compensation rating 
was not adjudicated as being permanent in nature.

By way of history, the Board notes that VA medical records 
show that in 1989 the veteran was treated by D. Kroessler, 
M.D. (at that time employed by the VA) for depression, and 
received multiple ECT treatments at the Providence VAMC.  By 
a letter dated in August 1989, Dr. Kroessler stated that ECT 
was used as the veteran's depression was refractory to all 
antidepressant medication.

By a memorandum dated in April 1994, Dr. Kroessler (now a 
private physician), stated that the veteran had responded 
very favorably to ECT in the past at the Providence VAMC in 
1988, and had been fine since then. He said the veteran was 
currently relapsing and "wants only outpatient ECT, rather 
than be hospitalized."  He said that the veteran had pursued 
this treatment at more than one VAMC in the past six months.

In April 1994, the veteran submitted a claim for fee-basis 
private outpatient ECT treatment for depression under the 
supervision of Dr. Kroessler.  He said that ECT was no longer 
offered at the Davis Park VAMC, and that the option of 
receiving ECT at the Boston VAMC was unacceptable to him.  He 
said that his need for ECT was immediate, and if he went to 
the Boston VAMC, he  would have to be re-evaluated, and 
doctors might ultimately decide not to give him ECT, whereas 
if he went to Dr. Kroessler, he could receive the treatment 
in Providence on an outpatient basis, since he and Dr. 
Kroessler knew that ECT was effective in his case.

Private medical records and invoices from Wayland Square 
Surgicare in Providence, Rhode Island reflect that the 
veteran received multiple outpatient ECT treatments from 
April 26, 1994 to May 27, 1994; the diagnosis was bipolar 
depression.  Bills for associated treatment by Dr. Kroessler 
and Providence Anesthesiologists are also of record.

In a May 1994 fee basis decision, authorization for fee-basis 
private ECT treatments was denied.  The chief of MAS 
indicated that VA did not authorize outpatient ECT at non-VA 
facilities, since such treatment was available to the veteran 
on an inpatient basis at the Boston VAMC.  He added that 
there was no indication that medication had been tried prior 
to the decision to utilize ECT, and stated that many new 
medications had been developed in recent years.  He stated 
that services were medically indicated, the veteran had a 
need for on-going treatment, his medical condition did not 
preclude travel, the nearest VA facility to the veteran was 
the Providence VAMC, and the VA was "possibly" staffed to 
provide treatment.  The case was referred to the psychiatry 
department for a possible VA referral.

By a letter to the veteran dated in May 1994, the chief of 
MAS notified the veteran that his claim for private 
outpatient fee-basis ECT had been denied, since ECT was 
available at the Jamaica Plains VAMC in Boston.

In a May 1994 letter, the chief of the VA outpatient 
psychiatry section at the Providence VAMC, S. D. Haltzman, 
M.D., stated that he was not convinced that an adequate trial 
of anti-depressant medication was conducted prior to the 
decision to employ ECT, but that since the treatment had 
begun, continuation of the treatment was indicated.  He said 
he strongly felt the Boston VAMC (Jamaica Plain) would be 
able to continue the treatment on an inpatient basis, and 
that he knew of no contraindication to the veteran's 
traveling to Boston for treatment (by ambulance, if 
necessary).

By a letter dated in May 1994, the veteran stated that he 
attempted to obtain ECT at the Fresno and Providence VAMCs, 
and that neither facility offered ECT.  He said he had 
increased suicidal tendencies and felt his need for ECT was 
immediate, and that he was in no condition to go to the 
Boston VAMC and undergo lengthy evaluations.  He stated that 
he consulted with Dr. Kroessler, who recommended beginning 
ECT without delay. 

In a June 1994 decision, the MAS denied payment of 
unauthorized medical expenses, on the basis that VA 
facilities were available and the treatment was non-emergent.

By a memorandum dated in July 1994, Dr. Haltzman said that he 
had spoken with the veteran and his resident physician, and 
reviewed his treatment records.  He concluded that the 
veteran was unable to obtain outpatient ECT at a VA facility, 
but that inpatient ECT may have been available at a Boston 
VAMC, and that the veteran did not pursue this form of 
treatment.  He determined that the VA system was capable of 
providing the veteran with appropriate medical intervention, 
and he said he had offered to arrange for the veteran to be 
admitted to a Boston facility to complete his course of ECT 
and he declined that offer.

By a letter dated in July 1994, the veteran reiterated many 
of his assertions.

By a letter dated in October 1994, Dr. Kroessler indicated 
that he treated the veteran with ECT in 1989 with a 
successful response and amelioration of depressive symptoms.  
He stated that the veteran was essentially stable until 
February 1994, when he noticed symptoms of recurrent 
depression.  Dr. Kroessler said, 

Given the fact of his poor response to 
medications in the past, he was seeking 
electroconvulsive therapy once again.  He 
consulted with me and I agreed that there 
were clinical indications for 
continuation of ECT.  I did not feel that 
he needed to be hospitalized for this 
treatment and it also was his preference 
not to be hospitalized.  I saw no reason 
to lock him up in a psychiatric unit in 
the VA system against his will if this 
was not a necessary process.

He explained to me that he pursued 
getting these treatments as an outpatient 
through the VA system, and this was not 
available to him.  I offered to treat him 
as an outpatient with ECT at Wayland 
Square Surgicare in Providence.  It has 
been established that a full course of 
ECT no longer requires people to be 
hospitalized for the entire course, and 
that outpatient ECT is as safe, less 
expensive, and less traumatic.  Within 
the community standard of psychiatric 
care, he would not fulfill admission 
criteria to any psychiatric unit within 
the State of Rhode Island.  

In [the veteran's] situation and given 
the fact that he has a past history of 
suicidality and depression requiring 
numerous psychiatric hospitalizations, it 
was my feeling that to treat his 
condition with ECT as soon as possible 
would avert further hospitalizations and, 
therefore, costs and unnecessary 
discomfort.

In an October 1994 statement, the veteran's wife said that he 
had no way of traveling to the Boston VAMC to receive ECT, 
and that going to a facility which would not provide 
immediate attention to his needs would have resulted in his 
suicide.

In a November 1994 decision, the MAS denied fee-basis ECT 
treatment on the basis that ECT was available and well-
administered on an inpatient basis at the Jamaica Plains 
VAMC.

At a May 1996 personal hearing conducted at the West Los 
Angeles VAMC, the veteran reiterated many of his assertions.  
He said his condition at the time he sought ECT treatment in 
1994 was a medical emergency since he was suicidal.  He 
related that before the treatment he was living in California 
and could not find a medical facility near him which would 
provide ECT on either an outpatient or inpatient basis, and 
thus he flew to Rhode Island where he intended to get the 
treatment through the Providence VAMC where Dr. Kroessler 
previously treated him.  He said he then learned that Dr. 
Kroessler had left the VAMC and gone into private practice; 
the Providence VAMC no longer provided ECT; the nearest VAMC 
providing ECT was in Boston, and that facility only provided 
ECT on an inpatient basis; and thus he received private 
outpatient ECT from Dr. Kroessler in Providence.  He said he 
and Dr. Kroessler knew better than anyone else what treatment 
modality was required, specifically ECT, and said he could 
not wait to be evaluated at the Boston VAMC prior to 
administration of ECT.

By a letter dated in July 1996, Dr. Kroessler reiterated many 
of his statements regarding the veteran's ECT treatment.  He 
added that he spoke with a doctor at the Jamaica Plains VAMC, 
who told him that outpatient ECT was not available at that 
facility, and that if admitted, the veteran would be 
evaluated prior to utilization of ECT.

In an August 1996 note, a VA physician, Dr. Bauer, stated 
that he supported the denial of payment for unauthorized 
medical expenses due to the availability of ECT at VA 
facilities in Boston and White River Junction.




II.  Analysis

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) That 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused. 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The first requirement of the law concerning payment of 
unauthorized medical expenses is met, since ECT was 
administered to treat the veteran's service-connected 
psychiatric disorder.  However, the other mandatory 
requirements for payment of unauthorized medical expenses are 
not satisfied.  

With regard to the requirement of a sufficient medical 
emergency, it is not shown that a medical emergency existed 
of such nature that delay would have been hazardous to life 
or health.  The ECT treatments in April and May 1994 were 
received over an extended period of time, and even before the 
initial treatment the veteran spent time seeking out other 
sources for the treatment and traveling from California to 
Rhode Island to obtain the treatment.  The circumstances do 
not reflect a need for immediate care nor do they suggest 
that any additional delay would have endangered the veteran's 
life or health.

As to the requirement that a VA facility was not feasibly 
available to treat the veteran's condition, the evidence 
shows that the VAMC in Providence did not provide ECT during 
the time in question, but the VAMC in Boston did provide that 
treatment on an inpatient basis.  The Boston VAMC was not 
unreasonably distant from the veteran's residence in Rhode 
Island, and reportedly transportation there could have been 
provided.  The veteran chose to use private facilities in 
Providence because they were more convenient and he preferred 
to receive ECT on an outpatient basis which was not provided 
by the Boston VAMC.  However, these factors do not indicate 
the Boston VAMC was feasibly unavailable.  Rather, the 
evidence shows the Boston VAMC was feasibly available to the 
veteran, and payment of the private unauthorized medical 
expenses is precluded as the veteran procured private 
treatment in preference to available VA treatment.  38 C.F.R. 
§ 17.130.  The veteran has indicated his disagreement with 
the Boston VAMC's decision to provide only inpatient and not 
outpatient ECT.  However, a VAMC's medical determination as 
to the need for and appropriateness of specific types of 
medical care (including whether it is best to administer ECT 
on an inpatient or outpatient basis) is a subject which is 
beyond the Board's jurisdiction.  38 C.F.R. § 20.101(b).

The weight of the evidence shows that not all of the 
mandatory criteria for payment of unauthorized medical 
expenses have been met.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for payment or reimbursement for 
unauthorized medical expenses resulting from private 
outpatient ECT treatments from April 26, 1994 to May 27, 
1994, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Payment or reimbursement for unauthorized medical expenses 
resulting from private outpatient treatment from April 26, 
1994 to May 27, 1994, is denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


